Exhibit 10.1

 

 

First Amended and Restated
Revolving Credit Agreement

 

 

 

 

between

 

 

 

 

Cesca Therapeutics Inc.

 

“Borrower”

 

 

 

and

 

 

 

 

Boyalife Asset Holding II, Inc.

 

“Lender”

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

1.

Definitions

1

     

2.

The Revolving Loan.

1

 

2.1.

Revolving Loan Credit Facility

1

 

2.2.

Revolving Note

1

 

2.3.

Advances.

1

 

2.4.

Repayment of Loan.

2

 

2.5.

Statement of Account

2

 

2.6.

Deferral of Certain Interest

2

     

3.

Conditions Precedent to Borrowing

3

     

4.

Expenses

3

     

5.

Representations and Warranties of Borrower

3

 

5.1.

Valid Existence and Power

3

 

5.2.

Authority

3

 

5.3.

Authorizations

4

 

5.4.

SEC Documents; Financial Statements

4

       

6.

Representations and Warranties of Lender

4

 

6.1.

Valid Existence

4

 

6.2.

Authority

4

 

6.3.

Restricted Securities

5

 

6.4.

Accredited Investor.

5

     

7.

Further Assurances

5

 

7.1.

Default

5

 

7.2.

Events of Default

5

 

7.3.

Remedies

5

     

8.

Miscellaneous.

6

 

8.1.

No Waiver, Remedies Cumulative

6

 

8.2.

Survival of Representations

6

 

8.3.

Notices

6

 

8.4.

Governing Law

6

 

8.5.

Successors and Assigns

6

 

8.6.

Counterparts

6

 

8.7.

Usury

7

 

8.8.

Powers

7

 

8.9.

Approvals

7

 

8.10.

Waiver of Certain Defenses

7

 

8.11.

Integration

7

 

i

--------------------------------------------------------------------------------

 

 

First Amended and Restated
Revolving Credit Agreement

 

THIS FIRST AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”),
dated as of April 16, 2018 (the “Effective Date”), is made between CESCA
THERAPEUTICS INC., a Delaware corporation (“Borrower”), and BOYALIFE ASSET
HOLDING II, INC., an Illinois corporation (the “Lender”) and the
successor-in-interest by merger of Boyalife Investment Fund II, Inc.
(“Predecessor”). This Agreement amends and restates that Revolving Credit
Agreement, dated March 6, 2017, previously entered into by Borrower and
Predecessor, as amended by Amendment No. 1 thereto dated September 13, 2017 (the
“Prior Agreement”).

 

W I T N E S S E T H :

 

In consideration of the premises and of the mutual covenants herein contained
and to induce Lender to extend credit to Borrower, the parties agree as follows:

 

1.

Definitions. Capitalized terms that are not otherwise defined herein shall have
the meanings set forth in Exhibit 1 hereto.

 

2.

The Revolving Loan. Revolving Loan Credit Facility. Lender agrees, on the terms
and conditions set forth in this Agreement, to make Advances, in the amount of
$500,000.00 per Advance, during the Revolving Credit Period (the “Revolving
Loan”) up to $10,000,000.00 (the “Maximum Loan Amount”), provided that Borrower
has satisfied the conditions set forth in Section 3 hereof. Within the foregoing
limitations, and subject to the other terms and conditions set forth in this
Agreement, Borrower may borrow, prepay and reborrow Advances at any time during
the Revolving Credit Period.

 

 

2.2.

Revolving Note. The Revolving Loan shall be evidenced by a Second Amended and
Restated Convertible Promissory Note in the face amount of the Maximum Loan
Amount in the form set forth as Exhibit 2 hereto (the “Revolving Note”) and
shall be payable in accordance with the terms of the Revolving Note and this
Agreement. Interest shall accrue at the interest rate set forth in the Revolving
Note on the outstanding balance of the Revolving Loan as set forth in the
Revolving Note. The Lender and Borrower agree that the Second Amended and
Restated Convertible Promissory Note attached hereto as Exhibit 2 shall amend
and restate that certain First Amended and Restated Convertible Promissory Note,
dated September 13, 2017, payable by Borrower to Lender and shall be executed
and delivered to Lender concurrent herewith in exchange for the First Amended
and Restate Convertible Promissory Note.

 

 

2.3.

Advances. If Borrower desires to obtain an Advance, Borrower shall submit to
Lender a signed written request for an Advance in substantially the form
attached hereto as Exhibit 3, which request shall be delivered to Lender no
later than 12:00 noon (Pacific Standard Time) on the date that is three (3)
Business Days prior to the date of the requested Advance, and shall provide such
other information as Lender may require (each, an “Advance Request”). If
Borrower has satisfied the conditions set forth in Section 3 hereof, then Lender
shall make such an Advance available to Borrower by check or wire transfer (at
the option of Lender) of immediately available funds at Lender’s address
referred to in Section 8.3 hereof. Lender’s acceptance of an Advance Request
shall be evidenced by its making the Advance requested.

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

Notwithstanding the foregoing, Lender may, in its sole and absolute discretion,
make or permit to remain outstanding Advances under the Revolving Loan in excess
of the original principal amount of the Revolving Note, and all such amounts
shall  be part of the Indebtedness evidenced by the Revolving Note,  bear
interest as provided herein,  be payable upon demand by Lender, and  be entitled
to all rights and security as provided under the Loan Documents.

 

 

2.4.

Repayment of Loan. Revolving Note. The Revolving Note shall provide that the
principal amount payable under the Revolving Loan shall be due and payable on
the Termination Date, except as otherwise set forth herein, and that interest
payable under the Revolving Loan shall be due and payable annually on December
31st of each year.

 

 

(b)

Payments. Borrower shall make each payment of principal of and interest on the
Revolving Loan and fees hereunder not later than 12:00 noon (Pacific Standard
Time) on the date when due, without set off, counterclaim or other deduction, in
immediately available funds to Lender at its address referred to in Section 8.3
hereof. Whenever any payment of principal of, or interest on, the Revolving Loan
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

 

(c)

Repayment of Over-Borrowing. To the extent that the aggregate amount of all
Advances exceeds the Maximum Loan Amount, the amount of such excess will be paid
immediately to Lender upon Lender’s demand.

 

 

(d)

Optional Conversion. On the Termination Date (but not prior to), the outstanding
principal amount of the Revolving Loan and all accrued but unpaid interest
thereon may be converted, at the option of Lender, into shares of common stock
of Borrower in accordance with Section 4 of the Revolving Note in lieu of
repayment hereunder.

 

 

2.5.

Statement of Account. If Lender provides Borrower with a statement of account on
a periodic basis, such statement will be presumed complete and accurate and will
be definitive and binding on Borrower, unless objected to with specificity by
Borrower in writing within ten (10) Business Days after receipt.

 

 

2.6.

Deferral of Certain Interest. Lender and Borrower agree that, as of the
Effective Date but prior to entering into this Agreement, the outstanding
principal balance of the Revolving Loan was $7,200,000 and the accrued but
unpaid interest was $1,083,733, of which $656,812 (the “Past-Due Interest
Amount”) was due and payable on December 31, 2017. Lender hereby agrees to
extend the due date for the Past Due Interest Amount to the earlier of (i)
December 31, 2018, or (ii) the date of completion of one or more new equity or
debt financing transactions by the Company after the Effective Date that result
in aggregate gross proceeds to the Company (before placement agent fees,
underwriting commissions, and offering expenses) of at least Five Million
Dollars ($5,000,000). Lender hereby waives any past non-compliance with the
obligation to timely pay the Past-Due Interest Amount. In consideration of
Lender’s agreement to defer the due date of the Past-Due Interest Amount,
Borrower and Boyalife (Hong Kong) Limited shall enter into a First Amended and
Restated Nomination and Voting Agreement in substantially the form attached
hereto as Exhibit 4.

 

2

--------------------------------------------------------------------------------

 

 

3.

Conditions Precedent to Borrowing. Prior to funding any Advance, the following
conditions, in addition to any other requirements set forth in this Agreement,
shall have been met or performed by the Advance Date with respect to any Advance
Request and each Advance Request (whether or not a written Advance Request is
required) shall be deemed to be a representation that all such conditions have
been satisfied:

 

 

(a)

Advance Request. Borrower shall have delivered to Lender an Advance Request and
other information, as required under Section 2.3(a) hereof.

 

 

(b)

No Default. No Default shall have occurred and be continuing or could occur upon
the making of the Advance in question and Borrower shall have delivered to
Lender an officer’s certificate to such effect, which may be incorporated in the
Advance Request.

 

 

(c)

Correctness of Representations. All representations and warranties made by
Borrower or otherwise in writing in connection herewith shall be true and
correct in all material respects with the same effect as though the
representations and warranties had been made on and as of the proposed Advance
Date, and Borrower shall have delivered to Lender an officer’s certificate to
such effect, which may be incorporated in the Advance Request.

 

 

(d)

Limitations Not Exceeded. The proposed Advance shall not cause the outstanding
principal balance of the Revolving Loan to exceed the Maximum Loan Amount.

 

4.

Expenses. Each party will bear its own out-of-pocket fees and expenses relating
to the negotiating, documentation, and closing of the Revolving Loan and all
documents relating thereto.

 

5.

Representations and Warranties of Borrower. In order to induce Lender to enter
into this Agreement and to make the Revolving Loan provided for herein, Borrower
makes the following representations and warranties, all of which shall survive
the execution and delivery of the Loan Documents. Unless otherwise specified,
such representations and warranties shall be deemed made as of the date hereof
and as of the Advance Date of any Advance by Lender to Borrower:

 

 

5.1.

Valid Existence and Power. Borrower is a corporation duly formed, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified or licensed to transact business in all places where the failure
to be so qualified would have a Material Adverse Effect on it. Borrower has the
power to make and perform the Loan Documents executed by it and all such
instruments will constitute the legal, valid and binding obligations of
Borrower, enforceable in accordance with their respective terms, subject only to
bankruptcy and similar laws affecting creditors’ rights generally.

 

 

5.2.

Authority. The execution, delivery and performance of the Loan Documents by
Borrower have been duly authorized by all necessary action of Borrower, and do
not and will not violate any provision of law or regulation, or any writ, order
or decree of any court or governmental or regulatory authority or agency or any
provision of the governing instruments of Borrower, and do not and will not,
with the passage of time or the giving of notice, result in a breach of, or
constitute a default or require any consent under, or result in the creation of
any Lien upon any property or assets of Borrower pursuant to, any law,
regulation, instrument or agreement to which Borrower is a party or by which
Borrower or its respective properties may be subject, bound or affected.

 

3

--------------------------------------------------------------------------------

 

 

 

5.3.

Authorizations. All authorizations, consents, approvals and licenses required
under applicable law or regulation for the ownership or operation of the
property owned or operated by Borrower or for the conduct of any business in
which it is engaged have been duly issued and are in full force and effect, and
Borrower is not in default, nor has any event occurred which with the passage of
time or the giving of notice, or both, would constitute a default, under any of
the terms or provisions of any part thereof, or under any order, decree, ruling,
regulation, closing agreement or other decision or instrument of any
governmental commission, bureau or other administrative agency or public
regulatory body having jurisdiction over Borrower, which default would have a
Material Adverse Effect Borrower. Except as noted herein, no approval, consent
or authorization of, or filing or registration with, any governmental
commission, bureau or other regulatory authority or agency is required with
respect to the execution, delivery or performance of any Loan Document.

 

 

5.4.

SEC Documents; Financial Statements. Borrower has made available to Lender
through the EDGAR system, true and complete copies of Borrower’s most recent
Annual Report on Form 10-K for the transition period ended December 31, 2017,
and all other reports filed by Borrower pursuant to the 1934 Act since December
31, 2017 and prior to the date hereof (all of the foregoing filed prior to the
date hereof, and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The SEC Documents are the only
filings required of Borrower pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) for such period.
Borrower is engaged in all material respects only in the business described in
the SEC Documents, and the SEC Documents contain a complete and accurate
description in all material respects of the business of Borrower. As of their
respective filing dates and except for any restatement, correction, revision, or
update described in any subsequently filed SEC Document, the SEC Documents
complied as to form in all material respects with the requirements of the 1934
Act and did not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements included in the SEC Documents present fairly, in all
material respects, the consolidated financial position of Borrower as of the
dates shown and its consolidated results of operations and cash flows for the
periods shown, and such financial statements have been prepared in conformity
with GAAP (except as may be disclosed therein or in the notes thereto, and, in
the case of quarterly financial statements, as permitted by Form 10-Q under the
1934 Act). Except as set forth in the financial statements of Borrower included
in the SEC Documents filed prior to the date hereof, Borrower has not incurred
any liabilities, contingent or otherwise, except those incurred in the ordinary
course of business, consistent (as to amount and nature) with past practices
since the date of such financial statements, none of which, individually or in
the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect.

 

6.

Representations and Warranties of Lender. Lender makes the following
representations and warranties, all of which shall survive the execution and
delivery of the Loan Documents:

 

 

6.1.

Valid Existence. Lender is a corporation duly formed, validly existing and in
good standing under the laws of the State of Illinois.

 

 

6.2.

Authority. Lender has the power to make and perform the Loan Documents executed
by it and all such instruments will constitute the legal, valid and binding
obligations of Lender, enforceable in accordance with their respective terms,
subject only to bankruptcy and similar laws affecting creditors’ rights
generally. The execution, delivery and performance of the Loan Documents by
Lender have been duly authorized by all necessary action of Lender, and do not
and will not violate any provision of law or regulation, or any writ, order or
decree of any court or governmental or regulatory authority or agency or any
provision of the governing instruments of Lender.

 

4

--------------------------------------------------------------------------------

 

 

 

6.3.

Restricted Securities. Lender understands that the Revolving Note and the shares
issuable upon conversion of the Revolving Note are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from Borrower in a transaction not involving a public offering and that
under such laws and applicable regulations such securities may be resold without
registration under the Securities Act of 1933, as amended (the “Act”), only in
certain limited circumstances. In this connection, Lender represents that it is
familiar with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Act.

 

 

6.4.

Accredited Investor.. Lender is an “accredited investor” as that term is defined
under the Act.

 

7.

Further Assurances. Borrower shall provide to Lender such information as may be
reasonably requested from time to time concerning the business, properties or
financial condition of Borrower, and take such further action and provide to
Lender such further assurances as may be reasonably requested to ensure
compliance with the intent of this Agreement and the other Loan Documents.

 

 

7.1.

Default

 

 

7.2.

Events of Default. Each of the following shall constitute an Event of Default:

 

 

(a)

There shall occur any default by Borrower in the payment of any interest on the
Revolving Note when due and such interest remains unpaid for a period of five
(5) Business Days following demand for payment thereof by Lender; or

 

 

(b)

There shall occur any default by Borrower in the payment, when due, of any
principal on the Revolving Note; or

 

 

(c)

Borrower shall voluntarily dissolve, liquidate or terminate operations or apply
for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of Borrower or of all or of a
substantial part of its assets,  admit in writing its inability to pay its debts
as the debts become due,  make a general assignment for the benefit of its
creditors,  commence a voluntary case under the federal Bankruptcy Code (as now
or hereafter in effect), file a petition seeking to take advantage of any other
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts,  fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under Bankruptcy Code, or  take any corporate action for the
purpose of effecting any of the foregoing; or

 

 

(d)

An involuntary petition or complaint shall be filed against Borrower seeking
bankruptcy relief or reorganization or the appointment of a receiver, custodian,
trustee, intervenor or liquidator of Borrower, of all or substantially all of
its assets, and such petition or complaint shall not have been dismissed within
sixty (60) days of the filing thereof; or an order, order for relief, judgment
or decree shall be entered by any court of competent jurisdiction or other
competent authority approving or ordering any of the foregoing actions.

 

 

7.3.

Remedies. If any Default shall occur, Lender may, without notice to Borrower, at
its option, withhold further Advances to Borrower. If an Event of Default shall
have occurred and be continuing, Lender may at its option declare any or all
Indebtedness to be immediately due and payable, terminate its obligation to make
Advances to Borrower, bring suit against Borrower to collect the Indebtedness,
exercise any remedy available to Lender hereunder or at law and take any action
or exercise any remedy provided herein or in any other Loan Document or under
applicable law. No remedy shall be exclusive of other remedies or impair the
right of Lender to exercise any other remedies.

 

5

--------------------------------------------------------------------------------

 

 

8.

Miscellaneous.

 

 

8.1.

No Waiver, Remedies Cumulative. No failure on the part of Lender to exercise,
and no delay in exercising, any right hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and are
in addition to any other remedies provided by law (including remedies at law and
equity), any Loan Document or otherwise.

 

 

8.2.

Survival of Representations. All representations and warranties made herein
shall survive the making of the Revolving Loan hereunder and the delivery of the
Revolving Note, and shall continue in full force and effect so long as any
Indebtedness is outstanding, there exists any commitment by Lender to Borrower,
and until this Agreement is formally terminated in writing.

 

 

8.3.

Notices. Any notice or other communication hereunder or under the Loan Documents
to any party hereto or thereto shall be by hand delivery, overnight delivery via
nationally recognized overnight delivery service, facsimile with receipt
confirmed, telegram, telex or registered or certified United States mail and
unless otherwise provided herein shall be deemed to have been given or made when
delivered, telegraphed, telexed, faxed or three (3) Business Days after having
been deposited in the United States mail, postage prepaid, addressed to the
party at its address specified below (or at any other address that the party may
hereafter specify to the other parties in writing):

 

 

Lender:

Boyalife Asset Holding II, Inc.

   

800 Jiefang Road East

Wuxi City, China 214002

Attn: James Xu, General Counsel

 

 

Borrower:

Cesca Therapeutics Inc.

   

2711 Citrus Road

Rancho Cordova, CA 95742

Attn: Vivian Liu

 

 

8.4.

Governing Law. This Agreement and the Loan Documents shall be deemed contracts
made under the laws of the State of California and shall be governed by and
construed in accordance with the laws of said state (excluding its conflict of
laws provisions if such provisions would require application of the laws of
another jurisdiction).

 

 

8.5.

Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of Borrower and Lender, and their respective successors and assigns;
provided, that Borrower may not assign any of its rights hereunder without the
prior written consent of Lender, and any such assignment made without such
consent will be void.

 

 

8.6.

Counterparts. This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original and all of which when taken
together shall constitute but one and the same instrument, and may be
transmitted by fax or electronic mail.

 

6

--------------------------------------------------------------------------------

 

 

 

8.7.

Usury. Regardless of any other provision of this Agreement, the Revolving Note
or in any other Loan Document, if for any reason the effective interest should
exceed the maximum lawful interest, the effective interest shall be deemed
reduced to, and shall be, such maximum lawful interest, and  the amount which
would be excessive interest shall be deemed applied to the reduction of the
principal balance of the Revolving Note and not to the payment of interest, and
 if the Revolving Loan evidenced by the Revolving Note has been or is thereby
paid in full, the excess shall be returned to the party paying same, such
application to the principal balance of the Revolving Note or the refunding of
excess to be a complete settlement and acquittance thereof.

 

 

8.8.

Powers. All powers of attorney granted to Lender are coupled with an interest
and are irrevocable.

 

 

8.9.

Approvals. If this Agreement calls for the approval or consent of Lender, such
approval or consent may be given or withheld in the discretion of Lender unless
otherwise specified herein.

 

 

8.10.

Waiver of Certain Defenses. All rights of Lender and all obligations of Borrower
hereunder shall be absolute and unconditional irrespective of  any change in the
time, manner or place of payment of, or any other term of, all or any of the
Indebtedness, or any other amendment or waiver of or any consent to any
departure from any provision of the Loan Documents, any release or amendment or
waiver of or consent to departure from any guaranty for all or any of the
Indebtedness, or  any other circumstance which might otherwise constitute a
defense available to, or a discharge of, Borrower or any third party, other than
payment and performance in full of the Indebtedness.

 

 

8.11.

Integration. This Agreement and the other Loan Documents constitute the sole
agreement of the parties with respect to the subject matter hereof and thereof
and supersede all oral negotiations and prior writings with respect to the
subject matter hereof and thereof.

 

[Signatures Page Follows]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

 

BOYALIFE ASSET HOLDING II, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Xu

 

 

Name: James Xu

Its: General Counsel

 

 

 

 

 

                  CESCA THERAPEUTICS INC.                     By: /s/ Vivian Liu
   

Name: Vivian Liu

Its: Chief Operating Officer

 


 

[Signature Page to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

Definitions

 

“1934 Act” has the meaning set forth in Section 5.4.

 

“Advance” means an advance of proceeds of the Revolving Loan to Borrower
pursuant to this Agreement.

 

“Advance Date” means the date on which an Advance is made.

 

“Advance Request” has the meaning set forth in Section 2.3(a) hereof.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in Sacramento, California are authorized or required by law to
be closed.

 

“Device Business” means the Borrower’s blood and bone marrow processing device
business.

 

“Effective Date” has the meaning set forth in the preamble to this Agreement.

 

“Event of Default” means any event specified as such in Section 7.2 hereof,
provided that there shall have been satisfied any requirement in connection with
such event for the giving of notice or the lapse of time, or both; “Default” or
“default” means any of such events, whether or not any such requirement for the
giving of notice or the lapse of time or the happening of any further condition,
event or act shall have been satisfied.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.

 

“Indebtedness” means all obligations now or hereafter owed to Lender by Borrower
under the Revolving Loan, the Revolving Note and under this Agreement and any
other documents relating to or described in the Revolving Loan, including,
without limitation, amounts owed or to be owed under the terms of the Loan
Documents, or arising out of the transactions described therein, whether such
amounts are now due or hereafter become due, direct or indirect and whether such
amounts due are from time to time reduced or entirely extinguished and
thereafter re-incurred.

 

“Lender” has the meaning set forth in the preamble to this Agreement.

 

“Letter-of-Credit Right” has the meaning set forth in the Code.

 

“Lien” means any mortgage, pledge, statutory lien or other lien arising by
operation of law, security interest, trust arrangement, security deed, financing
lease, collateral assignment or other encumbrance, conditional sale or title
retention agreement, or any other interest in property designed to secure the
repayment of Indebtedness, whether arising by agreement or under any statute or
law or otherwise.

 

 

--------------------------------------------------------------------------------

 

 

“Loan Documents” means this Agreement, the Revolving Note, the Advance Requests,
and all other documents and instruments now or hereafter evidencing the
Indebtedness contemplated hereby or delivered in connection herewith, as they
may be modified, amended, extended, renewed or substituted from time to time.

 

“Material Adverse Effect” means any  material adverse effect upon the validity,
performance or enforceability of any of the Loan Documents or any of the
transactions contemplated hereby or thereby,  material adverse effect upon the
properties, business or condition (financial or otherwise) of Borrower taken as
a whole, or  material adverse effect upon the ability of Borrower to fulfill any
obligation under any of the Loan Documents.

 

“Maximum Loan Amount” has the meaning set forth in the Section 2.1.

 

“Revolving Credit Period” means the period from and including the date of this
Agreement to but not including the Termination Date.

 

“Revolving Loan” has the meaning set forth in the Section 2.1.

 

“Revolving Note” has the meaning set forth in the Section 2.2.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 5.4.

 

“Termination Date” means March 6, 2022.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2

 

Form of Second Amended and Restated Convertible Promissory

 

THE TRANSFER OF THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF
IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS NOTE AND THE COMMON STOCK
ISSUABLE UPON CONVERSION HEREOF HAS BEEN ISSUED IN RELIANCE UPON THE
REPRESENTATION OF LENDER THAT IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND
NOT WITH A VIEW TOWARDS THE RESALE OR OTHER DISTRIBUTION THEREOF. THIS NOTE AND
THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO BORROWER THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

SECOND AMENDED AND RESTATED

CONVERTIBLE PROMISSORY NOTE

 

$10,000,000.00  Original Issue Date: April 16, 2018   Date of Issuance: April
16, 2018   Rancho Cordova, California

 

1.     Principal and Interest. For value received, Cesca Therapeutics Inc., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
Boyalife Asset Holding II, Inc., an Illinois corporation and the
successor-in-interest by merger of Boyalife Investment Fund II, Inc.
(“Predecessor”), together with its successors and assigns (the “Lender”), the
principal sum of $10,000,000.00, or such lesser amount as may be outstanding
from time to time. This Second Amended and Restated Convertible Promissory Note
(this “Note”) amends and restates that certain Convertible Promissory Note,
dated March 6, 2017, issued by Borrower to Predecessor (the “Original Note”) and
initially amended and restated on September 13, 2017. This Note memorializes the
loan contemplated by that certain First Amended and Restated Credit Agreement,
dated April 16, 2018, as may be amended from time to time, by and between
Borrower and Lender (as amended, the “Credit Agreement”) and is subject to the
terms and conditions of the Credit Agreement. Capitalized terms used but not
defined herein shall have the meanings ascribed thereto in the Credit Agreement.

 

2.     Interest. This Note shall bear simple interest (calculated on the basis
of a 360-day year for the actual number of days elapsed) at the annual rate of
twenty-two percent (22.0%) of the principal amount of this Note outstanding from
time to time, and if such rate is determined to be usurious, then the rate shall
be reduced to the highest legally permissible rate. Accrued and unpaid interest
shall become due and payable on December 31 of each year.

 

3.     Maturity. Subject to the conversion provisions set forth in Section 4
hereof, the outstanding principal together with any accrued but unpaid interest
under this Note shall be due and payable on March 6, 2022 (the “Maturity Date”).
Notwithstanding the foregoing, the entire unpaid principal sum of this Note,
together with accrued and unpaid interest thereon, shall become immediately due
and payable upon written demand by Lender upon an Event of Default and so long
as such Event of Default is continuing (in which case the Maturity Date shall be
deemed accelerated to the date of the written demand).

 

1

--------------------------------------------------------------------------------

 

 

4.        Conversion.

 

(a)     Optional Conversion. At any time prior to the payment in full of this
Note, the Lender may elect to convert all or any portion of the unpaid principal
amount, together with accrued interest on the portion of principal being
converted, into fully paid and non-assessable shares of the common stock, par
value $.001 per share (“Common Stock”), of the Company by transmitting a copy of
an executed notice of conversion to the Borrower. The number of shares of Common
Stock into which this Note may be converted pursuant to this Section 4 shall be
determined by dividing (x) the outstanding principal amount of this Note (plus
the accrued but unpaid interest thereon) which Lender elects to have converted
into Common Stock (such amount being treated as if it were cash consideration
for the purchase of shares of Common Stock) by (y) the lower of (A) the
Conversion Price at the time of conversion, or (B) if the conversion is
occurring after the Maturity Date, an amount equal to ninety percent (90%) of
the Current Market Price as of the Maturity Date. The Lender and the Borrower
shall maintain records showing the principal amount(s) converted and the date of
such conversion(s). Upon payment of the entire principal amount under this Note,
all of the conversion rights provided for in this Note shall automatically and
immediately terminate.

 

(b)     Conversion Price. For purposes hereof, the “Conversion Price” of this
Note shall be $1.61 per share of Common Stock, subject to adjustment as provided
in Section 4(d) hereof.

 

(c)     Current Market Price. For purposes hereof, the term “Current Market
Price” means (y) the average VWAP for the 10 consecutive trading days ending on
the Maturity Date, or (z) if the Common Stock is not listed or quoted on the
NASDAQ Capital Market or another securities exchange or market, the fair value
as reasonably determined by the Board of Directors of Borrower. As used herein,
the term “VWAP” means, for any trading day, the volume weighted average trading
price of the Common Stock for such trading day on the NASDAQ Capital Market (or
if the Common Stock is no longer traded on the NASDAQ Capital Market, on such
other exchange as the Common Stock are then traded).

 

(d)     Adjustments to Conversion Price.

 

 

 (i)

Stock Split; Reverse Stock Split. If the Borrower shall, at any time or from
time to time after the above specified Original Issue Date, (i) pay a dividend
or make any other distribution upon the Common Stock or any other capital stock
of the Borrower payable in shares of Common Stock or in Options or Convertible
Securities, or (ii) subdivide (by any stock split, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares of Common Stock, the Conversion Price in effect immediately prior to any
such dividend, distribution or subdivision shall be proportionately reduced. If
the Borrower at any time or from time to time after the Original Issue Date
combines (by combination, reverse capital stock split or otherwise) its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, the Conversion Price in effect immediately prior to such combination
shall be proportionately increased. Any adjustment under this paragraph shall
become effective at the close of business on the date the dividend, subdivision
or combination becomes effective.

 

2

--------------------------------------------------------------------------------

 

 

 

(ii)

Dilutive Issuances. If and whenever on or after the Original Issue Date the
Borrower issues or sells, or in accordance with this Section 4(d), is deemed to
have issued or sold, any shares of Common Stock (excluding shares of Common
Stock deemed to have been issued or sold by the Borrower in connection with any
Excluded Security) for a consideration per share less than the Conversion Price
in effect immediately prior to such issue or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced effective concurrently with such Dilutive
Issuance to an amount equal to the consideration per share received by the
Borrower in the Dilutive Issuance. For purposes of determining the adjusted
Conversion Price under this Section 4(d)(ii), the following shall be applicable:

 

 

a.

If the Borrower shall, at any time or from time to time after the Original Issue
Date, in any manner grant or sell (whether directly or by assumption in a merger
or otherwise) any Options or Convertible Securities, whether or not such Options
or the right to convert or exchange any such Convertible Securities are
immediately exercisable, and the price per share for which Common Stock is
issuable upon the exercise of such Options or upon the conversion or exchange of
such Convertible Securities is less than the Conversion Price in effect
immediately prior to the time of the granting or sale of such Options or
Convertible Securities, then the total maximum number of shares of Common Stock
issuable upon the exercise of such Options or upon conversion or exchange of the
total maximum amount of Convertible Securities shall be deemed to have been
issued as of the date of granting or sale of such Options or Convertible
Securities (and thereafter shall be deemed to be outstanding for purposes of
adjusting the Conversion Price under this Section), at a price per share equal
to the quotient obtained by dividing (A) the sum (which sum shall constitute the
applicable consideration received for purposes of this Section 4(d)(ii)) of (x)
the total amount, if any, received or receivable by the Borrower as
consideration for the granting or sale of all such Options or Convertible
Securities, plus (y) the minimum aggregate amount of additional consideration
payable to the Borrower upon the exercise of all such Options or upon the
conversion or exchange of all such Convertible Securities, by (B) the total
maximum number of shares of Common Stock issuable upon the exercise of all such
Options or upon the conversion or exchange of all such Convertible Securities.
Except as otherwise provided in Section 4(d)(ii)(b) below, no further adjustment
of the Conversion Price shall be made upon the actual issuance of Common Stock
upon exercise of such Options or conversion or exchange of such Convertible
Securities.

 

3

--------------------------------------------------------------------------------

 

 

 

b.

If the purchase price provided for in any Options, the additional consideration,
if any, payable upon the issue, conversion, exchange or exercise of any
Convertible Securities, or the rate at which any Convertible Securities are
convertible into or exchangeable or exercisable for shares of Common Stock
changes at any time, the Conversion Price in effect at the time of such change
shall be adjusted to the Conversion Price which would have been in effect at
such time had such Options or Convertible Securities provided for such changed
purchase price, additional consideration or changed conversion rate, as the case
may be, at the time initially granted, issued or sold.

 

 

c.

In case any Option is issued in connection with the issue or sale of other
securities of the Borrower, together comprising one integrated transaction in
which no specific consideration is allocated to such Options by the parties
thereto, the Options will be deemed to have been issued for a consideration of
$0.001. If any shares of Common Stock, Options or Convertible Securities are
issued or sold or deemed to have been issued or sold for cash, the consideration
received therefor will be deemed to be the net amount received by the Borrower
therefor. If any shares of Common Stock, Options or Convertible Securities are
issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Borrower will be the fair value of
such consideration.

 

4

--------------------------------------------------------------------------------

 

 

(e)     Certain Definitions. For purposes of Section 4(d), the below defined
terms shall have the following meanings:

 

 

(i)

“Convertible Securities” means any securities (other than Options) directly or
indirectly convertible into or exercisable or exchangeable for shares of Common
Stock.

 

 

(ii)

“Excluded Security” means any shares of Common Stock issued or issuable (i) as a
dividend or distribution under Section 4(d)(i); (ii) upon conversion or exercise
of any Options or Convertible Securities which are outstanding on the Original
Issue Date; (iii) the issuance of this Note and any other convertible promissory
notes issued to Lender; (iv) as incentive compensation to employees, directors,
officers, consultants, or independent contractors of the Borrower in
consideration of past or future services rendered by such parties to the
Borrower or its affiliates; (v) to suppliers or third party service providers in
connection with the provision of goods or services to the Borrower; (vi) as an
“equity kicker” or other consideration in any loan transaction (so long as the
loan is not convertible) or any other transaction that is not primarily for
financing purposes; or (vii) pursuant to any strategic transaction that is not
primarily for financing purposes, including without limitation a merger,
acquisition, joint venture, joint development agreement, licensing transaction,
or co-promotion program.

 

 

(iii)

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

5

--------------------------------------------------------------------------------

 

 

(f)     Notice of Adjustments. Upon the occurrence of each adjustment pursuant
to Section 4(d), the Borrower at its expense will promptly compute such
adjustment in accordance with the terms of this Note and prepare a certificate
setting forth such adjustment, including a statement of the adjusted Conversion
Price, describing the transactions giving rise to such adjustments and showing
in detail the facts upon which such adjustment is based. The Borrower will
promptly deliver a copy of each such certificate to the Lender.

 

(g)     Reservation of Shares Issuable Upon Conversion. The Borrower covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Note and payment of interest on this Note, each as herein provided, free
from preemptive rights or any other actual contingent purchase rights of Persons
other than the Lender, not less than such aggregate number of shares of the
Common Stock as shall be issuable (taking into account the adjustments and
restrictions of this Section 3) upon the conversion of the outstanding principal
amount of this Note and payment of interest hereunder. The Borrower covenants
that all shares of Common Stock that shall be so issuable shall, upon issue, be
duly authorized, validly issued, fully paid and nonassessable.

  

(h)     Effecting a Conversion. To effect a conversion under this Section 4,
Lender shall provide written notice of such conversion to Borrower, along with
such other documents required under Section 4 hereof, at least three Business
Days prior to the date of conversion, and the written notice shall state the
date on which the conversion will occur. Notwithstanding the foregoing, the
total number of shares of Common Stock issued or issuable upon conversion of
this Note shall not exceed an amount in excess of 19.99% of Borrower’s
outstanding Common Stock as of March 6, 2017 (the date the Original Note was
issued), unless and until Borrower obtains the approval of its stockholders as
required by the applicable Marketplace Rules of NASDAQ.     

 

5.       Mechanics of Conversion. As soon as practicable after conversion of
this Note pursuant to Section 4 hereof, Lender agrees to surrender this Note for
conversion at the principal office of Borrower and agrees to execute all
appropriate documentation necessary to effect such conversion. As soon as
practicable thereafter, Borrower, at its expense, will cause to be issued in the
name of and delivered to Lender, a certificate or certificates for the number of
shares of Common Stock to which Lender shall be entitled on such conversion
(bearing such legends as may be required by applicable state and federal
securities laws in the opinion of legal counsel for Borrower). Such conversion
shall be deemed to have been made immediately prior to the close of business on
the applicable conversion date set forth in Section 4 above, regardless of
whether the Note has been surrendered on such date, provided that Borrower shall
not be required to issue a certificate for shares to Lender prior to the
surrender of this Note. No fractional shares will be issued on conversion of
this Note; in lieu of any fractional share to which Lender would otherwise be
entitled, Borrower shall pay to Lender the amount of the outstanding principal
balance and/or accrued interest due that is not so converted, such payment to be
in cash or by check.

 

6

--------------------------------------------------------------------------------

 

 

6.       Payment. All payments hereunder shall be made in lawful money of the
United States of America directly to Lender at the address of Lender set forth
in the Credit Agreement, or at such other place or to such account as Lender
from time to time shall designate in a written notice to Borrower. Borrower may
prepay the outstanding amount hereof in whole or in part at any time, without
penalty. All payments made under this Note shall be applied first to accrued but
unpaid interest, and finally to payment of the remaining outstanding principal
due hereunder. Whenever any payment hereunder shall be stated to be due, or any
other date specified hereunder would otherwise occur, on a day other than a
Business Day then, except as otherwise provided herein, such payment shall be
made, and such payment date or other date shall occur, on the next succeeding
Business Day.

 

7.        Miscellaneous.

 

(a)     Assignment. Lender may assign any of its rights, duties, or obligations
under this Note upon written notice to Borrower, subject to the limitations set
forth in Section 6.3 of the Credit Agreement. Borrower may not, without the
prior written consent of Lender, assign any rights, duties, or obligations under
this Note; provided, however, Borrower may assign any rights, duties, or
obligations under this Note without obtaining prior written consent in
connection with a Change in Control (as defined below). The rights and
obligations of Borrower and the holder of this Note shall be binding upon and
benefit the permitted successors, assigns, heirs, administrators and transferees
of the parties. For the purpose of this Section 7(a), a “Change in Control”
shall mean the acquisition of Borrower by another entity by means of any
transaction or series of related transactions to which Borrower is party
(including, without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding a consolidation with a wholly-owned subsidiary of
Borrower, a merger effected exclusively to change the domicile of Borrower)
other than a transaction or series of transactions in which the holders of the
voting securities of Borrower outstanding immediately prior to such transaction
continue to retain (either by such voting securities remaining outstanding or by
such voting securities being converted into voting securities of the surviving
entity), as a result of shares in Borrower held by such holders prior to such
transaction, at least fifty percent (50%) of the total voting power represented
by the voting securities of Borrower or such surviving entity outstanding
immediately after such transaction or series of transactions.

 

(b)     Amendment. Any provision of this Note may be amended, waived or modified
only upon the written consent of Borrower and Lender.

 

(c)     Waivers. Except as otherwise set forth in this Note, Borrower, for
itself and its legal representatives, successors and assigns, expressly waives
presentment, protest, demand, notice of dishonor, notice of nonpayment, notice
of maturity, notice of protest, presentment for the purpose of accelerating
maturity, and diligence in collection.

 

(d)     Cumulative Rights. No delay on the part of Lender in the exercise of any
power or right under this Note shall operate as a waiver thereof, nor shall a
single or partial exercise of any other power or right. Enforcement by Lender of
any right or remedy for the payment hereof shall not constitute any election by
Lender of remedies so as to preclude the exercise of any other remedy available
to Lender.

 

7

--------------------------------------------------------------------------------

 

 

(e)     Interpretation. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Note shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provision of this
Note, or the validity or effectiveness of such provision in any other
jurisdiction.

 

(f)     Jurisdiction. Borrower and each Lender hereby (i) submit to the
exclusive jurisdiction of the courts of the State of California and the United
States Federal courts of the United States sitting in the Northern District of
California for the purpose of any action or proceeding arising out of or
relating to this Note and any other documents and instruments relating hereto,
(ii) agree that all claims in respect of any such action or proceeding may be
heard and determined in such courts, (iii) irrevocably waive (to the extent
permitted by applicable law) any objection which it now or hereafter may have to
the laying of venue of any such action or proceeding brought in any of the
foregoing courts, and any objection on the ground that any such action or
proceeding in any such court has been brought in an inconvenient forum and (iv)
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner permitted by law. This Note shall be governed by the law of the
State of California, without regard to choice of law or conflicts of law
principles thereunder.

 

(g)      Notices. Any notices or other communications hereunder shall be
delivered pursuant to Section 9.3 of the Credit Agreement.

 

(h)     Integration. This Note and the other Loan Documents constitute the sole
agreement of the parties with respect to the subject matter hereof and thereof
and supersede all oral negotiations and prior writings with respect to the
subject matter hereof and thereof.

 

 

 [Signature Page Follows]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be issued as of the Date of
Issuance set forth above.

 

 

 

CESCA THERAPEUTICS INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Vivian Liu

 

 

Title: Chief Operating Officer

 

 

 

Accepted and Agreed by Lender:

 

BOYALIFE ASSET HOLDING II, INC.

 

 

By:                                                    

Name: James Xu

Title: General Counsel

 

 

[Signature Page to Second Amended and Restated Convertible Promissory Note]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 3

 

Form of Draw Notice

 

 

Date:

 

 

 

To:

Boyalife Asset Holding II, Inc.

 

 

From:

Cesca Therapeutics Inc.

 

 

Revolving Loan Credit Facility:

$10,000,000.00

 

 

Current Draw:

$

 

 

Balance to-Date:

$

 

 

Amount Remaining:

$

 

 

 

By executing below, the undersigned, in his or her capacity as an officer of
Cesca Therapeutics Inc. ( “Borrower”) and not individually, hereby certifies to
Boyalife Asset Holding II, Inc. ( “Lender”) that, as of the date hereof, (i)
Borrower has performed and complied in all material respects with the
conditions, covenants and obligations required to be performed or complied with
by Borrower pursuant to Section 3 of that certain First Amended and Restated
Revolving Credit Agreement by and between Borrower and Lender dated as of
______, 2018 (the “Credit Agreement”); and (ii) the representations and
warranties of Borrower set forth in the Credit Agreement are true and correct in
all material respects with the same effect as though the representations and
warranties had been made on the date hereof (except to the extent any such
representations and warranties were made as of an earlier specified date, which
representations and warranties were or are, as applicable, true and correct with
respect to such specified date).

 

 

 

Authorized Signature:

 

 

 

                                                                               

Name:

Title:

Cesca Therapeutics Inc.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 4

 

Form of First Amended and Restated Nomination and Voting Agreement

 

CESCA THERAPEUTICS INC.

 

FIRST AMENDED AND RESTATED
NOMINATION AND VOTING AGREEMENT

 

This First Amended and Restated Nomination and Voting Agreement (this
“Agreement”) is made as of April 16, 2018 by and between Cesca Therapeutics
Inc., a Delaware corporation (the “Company”), and Boyalife (Hong Kong) Limited
(“Investor”). The Company and the Investor are referred to herein collectively
as, the “Parties”. This Agreement amends and restates that certain Nomination
and Voting Agreement originally entered into by the Parties and Boyalife
Investment Inc. (“Boyalife USA”) on February 13, 2016 (the “Original
Agreement”).

 

WHEREAS, the Original Agreement was entered into pursuant to the terms of that
certain Purchase Agreement by and between the Parties and Boyalife USA dated as
of February 2, 2016 (the “Purchase Agreement”); and

 

WHEREAS, as a result of substantial changes in the ownership, capitalization,
and financing of the Company subsequent to the date of the Purchase Agreement,
the Board of Directors of the Company (the “Board”) and the Investor have
determined that it is advisable and in the best interest of the Company and its
stockholders to amend and revise the Original Agreement in the manner set forth
herein; and

 

WHEREAS, because Boyalife USA has been dissolved and has ceased to a party to
the Original Agreement, Boyalife USA is not a party hereto.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties hereto agree as follows:

 

1.      Board of Directors.

 

(a)     Designation of Directors. Until the termination of this Agreement
pursuant to Section 2 hereof, Investor shall have the right to designate certain
members to the Board (each, individually, an “Investor Designee” and,
collectively, the “Investor Designees”) as follows:

 

(i)     At any time until the termination of this Agreement pursuant to Section
2 and subject to the provisions of Section 1(a)(iii) below, Investor shall have
the right to designate a number of the members of the Board as shall be equal to
(x) the Boyalife Ownership Percentage (as defined below) multiplied by (y) the
total number of members of the Board. Solely for purposes of illustrating the
foregoing and subject to Section 1(a)(iii) below, if the Boyalife Ownership
Percentage is 40% and the Board is comprised of 5 members, then Investor would
have the right to designate 2 members of the Board (i.e., 0.4 multiplied by 5
members equals 2).

 

1

--------------------------------------------------------------------------------

 

 

(ii)     For purposes of this agreement, the “Boyalife Ownership Percentage” is
an amount equal to, as of any determination date, the result obtained by
dividing:

 

(A) the sum of (i) number of outstanding shares of common stock, par value $.001
per share, of the Company (“Common Stock”) held by the Investor, its Affiliates,
and their respective successors and assigns as of the determination date plus
(ii) the number of shares of Common Stock issuable pursuant to any convertible
debt or preferred stock held by the Investor, its Affiliates, and their
respective successors and assigns as of the determination date that is
immediately convertible as of the determination date without any further
payments by the holder thereof (referred to as the “Determination Date
Conversion Shares”), by

 

(B) the sum of (i) the total number of outstanding shares of Common Stock as of
the determination date plus (ii) the Determination Date Conversion Shares.

 

The Parties agree and acknowledge that the Boyalife Ownership Percentage is a
measure that is used solely for purposes of this Agreement and is not intended
to establish or be equal to any ownership percentage calculated and reported
under Regulation 13D-G promulgated by the U.S. Securities and Exchange
Commission or under any other provision of federal or state securities laws.

 

(iii)     If the calculation in Section 1(a)(i) above results in the right to
designate a fractional member of the Board, then the number of members of the
Board for which Investor shall have a designation right shall be rounded up,
provided that if rounding up would result in designation of a majority of the
Board members at a time when the Boyalife Ownership Percentage is less than 50%,
then the number shall be rounded down instead. For purposes of illustrating the
foregoing and not in limitation thereof, if the Boyalife Ownership Percentage is
52% at a time when there are 5 members of the Board, then Investor would have
the right to designate 3 members of the Board (i.e., 0.52 multiplied by 5
members equals 2.6, which would be rounded up to 3 members). If, on the other
hand, the Boyalife Ownership Percentage is 48% at a time when there are 5
members of the Board, then Investor would have the right to designate 2 members
of the Board (i.e., 0.48 multiplied by 5 members equals 2.4, which would be
rounded down to 2 members because the Boyalife Ownership Percentage is less than
50%).

 

(b)     Nothing in this Agreement shall preclude the Investor and its Affiliates
from exercising any other voting rights or other rights that they may otherwise
have under applicable law or otherwise with respect to the shares of Common
Stock held by them. For purposes of clarity, the restrictions set forth in
Section 1(b) of the Original Agreement are hereby terminated and of no further
force and effect.   

 

(c)     For purposes of his Agreement, the term “Affiliate” means any person or
entity that, directly or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with such person or entity, as
such terms are used in and construed under Rule 405 under the Securities Act of
1933, as amended. The Parties agree, without limitation, that Boyalife Asset
Holding II, Inc., a Delaware corporation, and Xiaochun (Chris) Xu shall be
deemed to be Affiliates of Investor for purposes of this Agreement.

 

(d)     Changes in Designees. From time to time so long as Investor has the
right to designate an Investor Designee, Investor, in its sole discretion, may:

 

(i)     notify the Company in writing of an intention to remove from the Board
any incumbent Investor Designee; or

 

2

--------------------------------------------------------------------------------

 

 

(ii)     notify the Company in writing of an intention to select a new Investor
Designee to the Board (whether to replace a prior Investor Designee or to fill a
vacancy in such Investor Designee Board seat).

 

In the event of such an initiation of a removal or selection of an Investor
Designee under Section 1(a) or this Section 1(e), the Company shall take such
reasonable actions as are necessary to facilitate such removals or elections,
including, without limitation, soliciting the votes of the appropriate
stockholders.

 

2.     Termination. This Agreement shall terminate upon the date on which the
Boyalife Ownership Percentage first falls below twenty percent (20%).

 

3.     Miscellaneous.

 

(a)     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed received (a) on the date of delivery if delivered
personally and/or by messenger service, (b) on the date of confirmation of
receipt of transmission by facsimile (or, the first business day following such
receipt if (i) the date is not a business day or (ii) confirmation of receipt is
given after 5:00 p.m., Pacific Time) or (c) on the date of confirmation of
receipt if delivered by a nationally or internationally recognized courier
service (or, the first business day following such receipt if (i) the date is
not a business day or (ii) confirmation of receipt is given after 5:00 p.m.,
Pacific Time), to the Parties at the addresses set forth below (or at such other
address for a Party as shall be specified by like notice):

 

If to the Company:

 

Cesca Therapeutics Inc.

2711 Citrus Road

Rancho Cordova, California 95742

Attention: Chief Executive Officer

 


If to the Investor:

 

c/o Boyalife Group Ltd.

800 Jiefang Road East

Wuxi City, China 214002

 

 

(b)     Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, assigns, heirs, executors
and administrators of the Parties.

 

3

--------------------------------------------------------------------------------

 

 

(c)     Entire Agreement; Severability. This Agreements constitutes the full and
entire understanding, promise and agreement by and between the Company and the
Investor with respect to the subject matter hereof, and it supersedes, merges
and renders void every other prior written and/or oral understanding, promise or
agreement by and between the Company and the Investor. If one or more provisions
of this Agreement are held to be unenforceable under applicable law, such
provision shall be excluded from this Agreement, the balance of the Agreement
shall be interpreted as if such provision were so excluded and shall be
enforceable in accordance with its terms, and the Parties shall use good faith
to negotiate a substitute, valid and enforceable provision that replaces the
excluded provision and that most nearly effects the Parties’ intent in entering
into this Agreement.

 

(d)     Governing Law. This Agreement is being executed and delivered and is
intended to be performed, in the State of California, and the laws of such state
shall govern the construction, validity, enforcement and interpretation hereof,
except to the extent federal laws otherwise govern the validity, construction,
enforcement and interpretation hereof.

 

(e)     Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

 

(f)     Further Assurances. Each Party hereto agrees to execute and deliver, by
the proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and so all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

 

(g)     Specific Performance. It is agreed and understood that monetary damages
would not adequately compensate an injured Party for the breach of this
Agreement by any Party, that this Agreement shall be specifically enforceable,
and that any breach or threatened breach of this Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order. Further,
each Party hereto waives any claim or defense that there is an adequate remedy
at law for such breach or threatened breach.

 

(h)     Amendment. Except as expressly provided herein, neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated other than
by a written instrument referencing this Agreement and signed by the Company and
the Investor.

 

(i)     No Waiver. The failure or delay by a Party to enforce any provision of
this Agreement will not in any way be construed as a waiver of any such
provision or prevent that Party from thereafter enforcing any other provision of
this Agreement. The rights granted both Parties hereunder are cumulative and
will not constitute a waiver of either Party’s right to assert any other legal
remedy available to it.

 

(j)     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile copies or
electronically delivered copies of signed signature pages will be deemed binding
originals.

 

The Parties have executed this First Amended and Restated Nomination and Voting
Agreement as of the date first above written.

 

4

--------------------------------------------------------------------------------

 

 

 

COMPANY

     

CESCA THERAPEUTICS INC.
a Delaware corporation

             

By:

     

Vivian Liu,

Chief Operating Officer

         

INVESTOR

             

BOYALIFE (HONG KONG) LIMITED

         

By:

 

 

Name:

 

 

Title:

 

 

 

(Signature page to First Amended and Restated Nomination and Voting Agreement)

 

5